Citation Nr: 1604669	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Milwaukee, Wisconsin.

This case was previously remanded by the Board in June 2014 to afford the Veteran a hearing.  In April 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder as a result of racial discrimination he suffered in-service.  He reports inferior treatment, intentional interference with the performance of his duties and general cruelty at the hands of his superior officers; including a "Petty Officer Base."  See April 2015 Statement in Support of the Claim.  In particular, he cites to an institutional use of racial epithets, public humiliation and unwarranted harsh punishments which led to him suffering a "mental break."  Id.; see also Travel Board Hearing Testimony dated in April 2015.  Lastly, as evidence of the trauma he received, he cites to the sharp decline in his performance noted between entrance into service and his Naval Aptitude Board Hearing.

With that said, the record reflects that during the pendency of the appeal the Veteran has received a variety of, at times, conflicting diagnoses for acquired 


psychiatric disorders to include PTSD, bipolar disorder and anti-social personality disorder.  See VAMC Milwaukee treatment records date in 2011 through 2013.  Additionally, although both private and VA treatment medical records reflect that he is being treated for depression and anxiety there is uncertainty as to current diagnoses for either disability.  See VAMC Milwaukee treatment records dated from 2011 through 2013 and AHCM Sinai MD Consult Clinic records dated in April 2015.

In that regard, the Veteran's only VA examination of record was conducted in July 2013 and was solely for PTSD.  As noted above, since this examination, the Veteran has reported that he suffered not just verbal abuse, but also some sort of "punishment" while in service.  See April 2015 Statement in Support of the Claim.  As a result of the foregoing, the Veteran should be afforded a new VA examination to consider this additional information and to determine whether his other acquired psychiatric disabilities are related to service.  

Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2015).  Moreover, and of significant import, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5)  specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting ""medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.""  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011). 

The Board, therefore finds, that additional development is necessary in order to appropriately adjudicate the Veteran's contentions regarding the etiology of his acquired psychiatric disorders.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  The Veteran should be advised that any records showing care for a psychiatric disability would be relevant.  (Consent to obtain records should be obtained where necessary.) 

Special Attention is directed to AHCM Sinai MD Consult Clinic records dated in April 2015, which appear to reflect the Veteran is still receiving private treatment for his disabilities.  

2.  Send the Veteran an additional VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, and request that he complete it with as much specificity as possible.  In particular, request that the Veteran specify which kinds of "punishment" he was subjected to while in-service.  The Veteran must also be notified that personal assault stressors may be corroborated by evidence from sources other than service records, as laid out in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in § 3.304(f)(3) must be included in the notification to the Veteran. If the Veteran provides information subject to verification, attempt to verify this information.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disabilities.  The claims file, is to include a copy of this remand.  Review of the remand must be noted on the examination report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  (Review should include any additional records obtained pursuant to the development sought in paragraph 1 above. The reviewer must also consider the lay statements of record.)

After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

(a) Identify/diagnose any psychiatric disability that currently exists or have existed during the pendency of the appeal, which have since resolved. 

(b) Is there evidence in the claims-file of action or behavioral changes that indicate that it is at least as likely as not (a 50 percent or greater probability) that any claimed in-service punishment or assault occurred?

(c) If PTSD is diagnosed, in accordance with the DSM-IV, identify the stressor or stressors that led to such diagnosis.  The examiner should state whether the Veteran's reported stressors of being subjected to racial harassment is a sufficient stressor to support the diagnosis of PTSD.  

(d) For any diagnosed psychiatric disability other than PTSD, provide an opinion as to whether it is at least as likely as not that the disorder had its onset during active service or is related to any in-service disease, event, or injury. 

The examiner should also discuss the Veteran's lay statements regarding in service stressors and symptoms, and all other lay statements of record regarding the Veteran's in service stressors and symptoms.

The examiner must specifically address the sharp decline the Veteran suffered from being fit for duty on entrance into service to the noticeable changes in his personality and attitude noted in his discharge documents.  See Aptitude Board Documentation dated in May 1979.

The examiner must address the applicability of VA treatment medical records which appear to reflect that his diagnosis of PTSD was predicated on his reports of severe in service racial discrimination and or harassment.  See March 15, 2011 VAMC Milwaukee treatment records.  

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




